EXHIBIT 10.66
FIFTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of November 20, 2008, between 180 N. LASALLE II, L.L.C., a Delaware limited
liability company (“Seller”), and YPI 180 N. LASALLE OWNER, LLC, a Delaware
limited liability company (“Buyer”).
WITNESSETH:
WHEREAS, Seller and Buyer (as assignee of Younan Properties, Inc.) entered into
that certain Purchase and Sale Agreement dated as of August 12, 2008 (the
“Original Agreement”), as amended by that certain First Amendment to Purchase
and Sale Agreement dated as of August 29, 2008 (the “First Amendment”), that
certain Second Amendment to Purchase and Sale Agreement dated as of September 3,
2008 (the “Second Amendment”), that certain Third Amendment to Purchase and Sale
Agreement dated as of September 30, 2008 (the “Third Amendment”), and that
certain Fourth Amendment to Purchase and Sale Agreement dated as of October 15,
2008 (the “Fourth Amendment”; the Original Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment and the Fourth Amendment,
is hereinafter referred to as the “Agreement”), relating to the purchase and
sale of certain property commonly known as 180 North LaSalle Street, Chicago,
Illinois, and more particularly described in the Agreement (the “Property”); and
WHEREAS, Seller and Buyer desire to further amend certain terms and conditions
of the Agreement as set forth herein;
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Seller and Buyer hereby agree to
amend and modify the Agreement as follows:
1. Capitalized Terms. All capitalized terms not separately defined in this
Amendment bear the respective meanings given to such terms in the Agreement.
2. Reduction in Purchase Price. The Purchase Price shall be reduced in the
amount of $4,000,000, from $124,000,000 to $120,000,000.
3. Scheduled Closing Date. The parties acknowledge that the Scheduled Closing
Date is December 17, 2008. Section 4 of the Fourth Amendment, titled “Option to
Extend Scheduled Closing Date”, is hereby deleted in its entirety.

 

 



--------------------------------------------------------------------------------



 



4. Performics Vacancy Credit. This credit for lost rent in connection with the
Performics vacancy, as set forth in Section 10.4(f) of the Original Agreement,
shall be reduced from $30,459.00 to $5,783.00 to reflect the fact that the
Performics vacancy will affect only 15 days of Buyer’s period of ownership due
to the extension of the Scheduled Closing Date from October 15, 2008 to
December 17, 2008.
5. Full Force and Effect. Each party acknowledges that to its knowledge as of
the date of this Amendment there are no defaults on the part of the other party
which would entitle it to fail to close on the Scheduled Closing Date or to be
entitled to a further adjustment of the Purchase Price. The Agreement, as
supplemented and amended by this Amendment, remains in all respects in full
force and effect. In the event of a conflict between the provisions of the
Agreement and the provisions of this Amendment, the provisions of this Amendment
shall be controlling. Additionally, all references in the Agreement or this
Amendment to the Agreement (including references to “herein” or “therein”) shall
mean and refer to the Agreement as modified hereby.
6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which, taken together,
shall constitute one and the same instrument.
[Signature Page Follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                          BUYER:   YPI 180 N. LaSalle Owner, LLC, a Delaware
limited
liability company    
 
                            By:   [s] Zaya S. Younan                          
Name: Zaya S. Younan             Title:   President    
 
                        SELLER:   180 N. LASALLE II, L.L.C.,
a Delaware limited liability company    
 
                            By:   180 N. LaSalle Holdings, L.L.C.,
a Delaware limited liability company, its sole member    
 
                                By:   PGRT Equity II LLC, a Delaware limited
liability company, its administrative member    
 
                                    By:   Prime Group Realty, L.P., a Delaware
limited partnership, its sole member    
 
                       
 
              By:   Prime Group Realty Trust,
a Maryland real estate investment trust, its sole general partner    

           
 
  By:   [s] Jeffrey A. Patterson
 
       
 
      Name:  Jeffrey A. Patterson
 
      Title: President and Chief Executive Officer

 

3



--------------------------------------------------------------------------------



 



JOINDER
Younan Properties, Inc. hereby joins in the execution of this Fifth Amendment to
Purchase and Sale Agreement to acknowledge its agreement with the provisions
thereof.
Dated: November 20, 2008

                  YOUNAN PROPERTIES, INC., a California corporation    
 
           
 
  By:   [s] Zaya S. Younan    
 
           
 
      Name: Zaya S. Younan    
 
      Title:   President    

 

4